                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


PAUL SCHMITT
on behalf of himself and all
others similarly situated,

               Plaintiff,                                     Case No. 19-C-1705

       v.

COLOR CRAFT GRAPHIC ARTS, LLC,

               Defendant.


                            ORDER APPROVING FINAL SETTLEMENT


       On August 3, 2020, the parties filed a Joint Motion for Preliminary Approval of Settlement

(Dkt. No. 20), along with the parties’ fully executed “Settlement Agreement and Release.” Dkt. No.

20-1. On August 10, 2020, the Court preliminarily approved the parties’ settlement. Dkt. No. 25.

       On October 29, 2020, the parties filed a Joint Motion for Final Approval of Settlement (Dkt.

No. 29), and Plaintiff’s counsel filed an unopposed Motion for Approval of Attorneys’ Fees and Costs

(Dkt. No. 30) and an unopposed Motion for Approval of Plaintiff’s Service Award (Dkt. No. 32).

       At a November 12, 2020 Fairness Hearing on the parties’ request for final approval of their

“Settlement Agreement and Release”, the Court reviewed the proposed final settlement in this matter,

heard that there were no class members who objected to the settlement, and found that the proposed

settlement, Plaintiff’s counsel’s attorneys’ fees and case-related costs and expenses, and Plaintiff’s

service award were fair and reasonable.

       IT IS THEREFORE ORDERED that the parties Joint Motion for Final Approval of

Settlement (Dkt. No. 29) is hereby GRANTED;




         Case 1:19-cv-01705-WCG Filed 11/13/20 Page 1 of 3 Document 40
       IT IS FURTHER ORDERED that Plaintiff’s Motion for Approval of Attorneys’ Fees and

Costs (Dkt. No. 30) is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Approval of Service Award (Dkt.

No. 32) is hereby GRANTED; and

       IT IS FURTHER ORDERED that the Court:

       1.      Approves the parties’ settlement as fair, reasonable, and adequate pursuant to Rule

23(e) of the Federal Rules of Civil Procedure;

       2.      Approves the parties’ settlement as a fair and reasonable resolution of a bona fide

dispute under the Fair Labor Standards Act, 29 U.S.C. § 216(b);

       3.      Approves the settlement payments to the Settlement Class;

       4.      Instructs Defendant’s counsel to provide Plaintiff’s counsel with settlement checks

for the Settlement Class within thirty (30) days of this Order;

       5.      Instructs Plaintiff’s counsel to send the settlement checks to the Settlement Class

via U.S. Mail within ten (10) calendar days of Plaintiff’s counsel receipt of the settlement checks

from Defendant’s counsel;

       6.      Instructs that the Settlement Class has one hundred eighty (180) days to negotiate

or cash their individual settlement checks, otherwise the individual settlement checks and amounts

will revert to and be retained by Defendant;

       7.      Instructs that any Settlement Class member who negotiates or cashes their

settlement checks is bound by the settlement;

       8.      Grants Plaintiff’s counsel’s unopposed Motion for Approval of Attorneys’ Fees and

Costs (Dkt. No. 30), and approves Plaintiff’s counsel’s requested attorneys’ fees and costs in the

amount of $25,000.00;




         Case 1:19-cv-01705-WCG Filed 11/13/20 Page 2 of 3 Document 40
       9.      Grants Plaintiff’s unopposed Motion for Approval of Plaintiff’s Service Award,

(Dkt. No. 32), and approves the Service Payment in the amount of $2,500.00 to Plaintiff Paul

Schmitt;

       10.     Dismisses this case on the merits with prejudice.

       Dated at Green Bay, Wisconsin, this 13th day of November, 2020.

                                                            s/ William C. Grisbach__________
                                                            William C. Griesbach
                                                            United States District Judge




           Case 1:19-cv-01705-WCG Filed 11/13/20 Page 3 of 3 Document 40
